DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 39-48 depend from claim 38 and thus inherit the deficiencies thereof.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,519,021. Although the claims at issue are not identical, they are not patentably distinct from each other.  See table below.
Instant Claims
Claims of U.S. 10,519,021
Notes
16
1

17
3

18
4

19
5

20
6

21
7

22
8

23
9

24


25


26
2



Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,519,021 in view of Peckels (U.S. Pat. 5,255,819).
Claim 1 of the patent discloses all of the limitations of instant claim 24 except for the orientation sensor which detects the pour condition when a bottom of the container is above an opening of the container.
Peckels discloses a container with orientation sensor (Fig. 14: tilt switch) to detect whether the container is in a pour orientation or a non-pour orientation and a controller (Fig. 14: 178) arranged to control at least one valve (Fig. 7: 120, 129) to allow gas or beverage flow in at least one conduit (inserted into the neck of a container) when the container is in a pour orientation and to control the at least one valve to prohibit gas or beverage flow when the container is in a no-pour orientation (col. 15, lines 63-65).
Peckels discloses (Peckels: Fig. 1) that the orientation sensor is arranged to detect a pour condition when a bottom of the container is above an opening (“inverted”) of the container.
claim 25 except for the orientation sensor is arranged to detect the pour condition when a longitudinal axis of the container is rotated about a horizontal axis by at least 90 degrees.
As explained above, Peckels discloses (Fig. 1) that the orientation sensor is arranged to detect a pour condition when a longitudinal axis of the container is rotated about a horizontal axis by at least 90 degrees.
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Peckels’ orientation sensor use with the patent’s controller and valves in order to automate the dispensing of the contents to reduce theft. (Peckels: col. 1, lines 34-36)
Allowable Subject Matter
Claims 38-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), as described above, is also required if claims 16-26 are not cancelled or amended in response to this Action.
The following is a statement of reasons for the indication of allowable subject matter:
 Claim 38 requires a clamp configured to engage with a neck of a beverage container, a container sensor configured to detect that the container neck is engaged by the clamp and a controller configured to enable dispensing if the container sensor detects engagement of the clamp with the beverage container.   None of the prior art of record discloses a beverage container-mounted dispenser with a clamp engaged with its neck and a sensor configured to detect that the neck is engaged by the clamp or a controller using the clamp engagement sensor to control dispensing of the beverage.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754